Case 3:13-cv-00808-MHL Document 263 Filed 08/05/19 Page 1 of 1 PagelD# 6462

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK,
Plaintiff,
v. Civil Action No. 3:13cv808
SYMANTEC CORPORATION,
Defendant.
ORDER

For the reasons stated from the bench during the August 1, 2019 Technology Hearing, the
Court:

(1) LIFTS the stay imposed on the Parties’ briefing as to Defendant Symantec
Corporation’s (“Symantec”) Motion for Judgment on the Pleadings, (ECF No. 245), as imposed
by the Court in its May 30, 2019 Order, (ECF No. 248); and,

(2) DENIES AS MOOT the Motion for Reconsideration, (ECF No. 249),

Pursuant to the Court’s instructions during the Technology Hearing, Plaintiff the Trustees
of Columbia University in the City of New York SHALL file its response to the Motion for
Judgment on the Pleadings and Symantec SHALL file its reply in accordance with the Parties’

Proposed Scheduling Time Table, (ECF No. 261-4).

It is SO ORDERED.

 

Date: 8 [5/2019
Richmond, Virginia
